Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 01/04/2022. 
	In the 08/06/2021 Non-Final office action, claims 1-8 were pending and claims 1-8 were rejected.  
	In Applicant’s 01/04/2022 Remarks and Amendment, claims 1-8 were pending and new claims 9-15 were added. 
	Claims 1-15 remain pending. 

Remarks and Amendments
Claims 1-8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Chen et al. (US 20120225054).  Applicant’s arguments/remarks on 01/04/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 
 Claims 1-8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Cleveland et al. (US 20060246162).  Applicant’s arguments/remarks on 01/04/2022 were sufficient to overcome this rejection and which is hereby withdrawn.
 Claims 1-8 were rejected under 35 USC 103 as being unpatentable over Sessa (“Bowman-Birk inhibitors in soybean seed coats, Industrial;Crops and Products, Volume 14, Issue 1, July 2001, Pages 73-83) in view of Yong-Ho (“Physsiological Function of .

Conclusion
	Claims 1-15 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655